DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19, 21, 23-25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0312614, Barthel et al in view of US 2004/0108717, Matsubara et al and US 2008/0012313, Reinholtz.
	In regards to claim 17, in Figures 1-4D and paragraphs detailing said figures, Barthel et al disclose an apparatus comprising: a quick connector structure, comprising: a fitting connector (1) comprising a connector part (2), a fitting connector body part (between 2 and 43), and a fitting part(43); wherein a fitting hole (3) is defined by the fitting connector, the fitting hole at least partially defined by a hole inner wall, and a first longitudinal snap hole (15) and a second longitudinal snap hole (15) located on either side of the fitting part;, a connector (5) comprising a connector body part (25) and a connection end (not shown but implied), the connector defines a duct hole (see Figures 4A-D), the fitting hole defined by the fitting part, receives the connection end; and a U-shaped positioning pin (6) comprising a pin base and a first pin body part (8) and a second pin body part (8) linearly extending from the pin base (in as much as the original disclosure details and illustrates the first and second pin body part linearly extending from the pin base); wherein the U-shaped positioning pin can secure the connector to the fitting connector in a first orientation and a second orientation; in the first orientation the first pin body part extends through the first longitudinal snap hole, and extends through the first snap opening; in the second orientation the first pin body part extends through the second longitudinal snap hole, and extends through the second snap opening. Barthel et al do not disclose a first positioning snap groove and a second positioning snap groove being defined on either side of the connector body part near the connection end. Matsubara et al teach a first positioning snap groove (60a) and a second positioning snap groove (60b) being defined on either side of the connector body part (44) near a connection end to restrain the male connecting part from turning relative to the female connecting member [0045]. As Matsubara et al relates to a quick-connection pipe connecting device to be used for connecting pipes or tubes in a fluid circuit of a mechanical device, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the connector with a first positioning snap groove and a second positioning snap groove defined on either side of the connector body part near a connection end to restrain the male connecting part from turning relative to the female connecting member, as taught by Matsubara et al. 
Barthel et al does not disclose the fitting connector body part defining a first and a second side snap opening. Reinholtz teaches a fitting connector body part defining a first and a second side snap opening (14) to allow the pin body parts to open ([0014]). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fitting connector body part with a first and a second side snap opening to allow the pin body parts to open, as taught by Reinholtz.
	In regards to claim 18, Barthel et al in view of Matsubara et al and Reinholtz further disclose a quick connector structure, comprising: a fitting connector comprising a connector part, a fitting connector body part, an inner wall, and a fitting part; a fitting hole is defined in the fitting part through the connector part and the fitting connector body part; wherein the fitting hole is at least partially defined by the inner wall, and both sides of the fitting part being respectively formed with a longitudinal snap hole; a connector comprising a connector body part and a connection end; a duct hole defined by and extending through the connector body part and the connection end; both sides of the connector body part near the connection end define a positioning snap groove, the fitting hole formed in the fitting part and accepting the connection end, and snap openings that are formed on both sides of the hole inner wall and correspond to snap grooves formed on both sides of the connection end; and a U-shape positioning pin comprising a pin base, a pin body part extending from each side of the pin base; wherein the pin body parts are elastic and extend through longitudinal snap holes, formed on both sides of the fitting part, and simultaneously engaging against positioning snap grooves, located on both sides of the connection end; and the U-shape positioning pin is symmetrical about a first plane that is perpendicular to the pin base and symmetrical about a second plane that extends through a middle of the pin base and a middle of each of the two pin body parts; wherein the longitudinal snap holes are encircled (as much as Applicant illustrates) by the fitting part; and the fitting part will help retain the pin body parts in the positioning snap groove.
	In regards to claim 19, Barthel et al in view of Matsubara et al and Reinholtz further disclose an apparatus comprising: a fitting connector comprising a connector part, a fitting connector body part, and a fitting part; wherein the fitting connector defines a fitting hole, that extends through the fitting connector; the fitting part defines two longitudinal snap holes and two snap openings wherein each snap opening is in communication with one of the two respective longitudinal snap holes; the fitting part further defines a first positioning groove and a second positioning groove; and a resisting block (16) is located between the two longitudinal snap holes; a connector comprising a connector body part and a connection end; wherein the connector defines a duct hole that extends through the connector; the connection end, which is configured to insert into the fitting part, comprises a first positioning bump and a second positioning bump; and the connection end defines two snap grooves that are configured to align with the two snap openings; and a U-shaped positioning pin comprising a pin base which comprises a pin body part extending from each side of the pin base; wherein each pin body part is elastic, a positioning inner recess that is at least partially defined by the pin base, and the resisting block is at least partially received in the positioning inner recess; wherein when the connection end is fully inserted into the fitting part, the first positioning bump is located in the first positioning groove and the second positioning bump is located in the second positioning groove, and the interaction thereof will assure alignment of the longitudinal snap holes and the snap grooves, prevent rotation of the fitting connector in relation to the connector, and allow for insertion of each pin body part into the longitudinal snap holes and the snap grooves.
In regards to claim 21, Barthel et al in view of Matsubara et al and Reinholtz further disclose the fitting connector is a pipe connector, a three-way valve connector, or a washing machine valve connector.
In regards to claim 23, Barthel et al in view of Matsubara et al and Reinholtz further disclose a resisting block is located between the longitudinal snap holes on both sides of the fitting part, a positioning inner recess is at least partially defined by the pin base, and the positioning inner recess receives the resisting block.
In regards to claim 24, Barthel et al in view of Matsubara et al and Reinholtz further disclose both sides of each of the longitudinal snap holes are formed with at least one side snap opening defined in the hole inner wall, outer sides of the two pin body parts are protruded outward with a snap protrusion (11), and the snap protrusions engage against the side snap openings.
	In regards to claim 25, Barthel et al in view of Matsubara et al and Reinholtz further disclose the fitting connector is a pipe connector, a three-way valve connector, or a washing machine valve connector.
In regards to claim 27, Barthel et al in view of Matsubara et al and Reinholtz further disclose a resisting block is located between the longitudinal snap holes on both sides of the fitting part, a positioning inner recess is at least partially defined by the pin base, and the positioning inner recess receives the resisting block.
	In regards to claim 28, Barthel et al in view of Matsubara et al and Reinholtz further disclose both sides of each of the longitudinal snap holes are formed with at least one side snap opening defined in the hole inner wall, outer sides of the two pin body parts are protruded outward with a snap protrusion, and the snap protrusions engage against the side snap openings.

Claim 20, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel et al in view of Matsubara et al and Reinholtz, and in further view of US 9657878, Hartmann.
	In regards to claim 20, Barthel et al in view of Matsubara et al and Reinholtz disclose the claimed invention except for the connection end comprising a first and second positioning bumps. Hartmann teaches the connection end (7) comprising a first and second positioning bumps 41, 42 to “act as a lock to prevent any rotation in the first plug connector” (col. 1, lines 10-13). As Hartmann relates to a plug connection for connecting lines for pressurized liquids or gases, it would have obvious to one having ordinary skill in the art at the time of filing to modify the connection end with a first and second positioning bumps to act as a lock to prevent any rotation in the first plug connector, as taught by Hartmann.
In regards to claim 22, Barthel et al in view of Matsubara et al and Reinholtz, and in further view of Hartmann further disclose upper and lower sides of the longitudinal snap holes, formed on the fitting part of the fitting connector, respectively comprise a positioning groove; upper and lower sides of the connector body part, near the connection end, are respectively formed with a positioning bump, and the positioning grooves (43, 44) accept the two positioning bumps.
In regards to claim 26, Barthel et al in view of Matsubara et al and Reinholtz, and in further view of Hartmann further disclose upper and lower sides of the longitudinal snap holes, formed on the fitting part of the fitting connector, respectively comprise a positioning groove; upper and lower sides of the connector body part, near the connection end, are respectively formed with a positioning bump, and the positioning grooves accept the two positioning bumps.
Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive.
Applicant argues the rejection uses Reinholtz (a secondary reference), to modify Matsubara (asecondary reference), which is used to modify the primary reference, Barthel. The Examiner disagrees. The rejection uses Reinholtz (a secondary reference), and Matsubara (a secondary reference), are used to modify the primary reference, Barthel et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679